DETAILED ACTION
Claims 1, 4, 6, 9-10, 13 and 15 are amended. Claims 8 and 16-20 are cancelled. Claims 1-7 and 9-15 are pending.
Drawings
The drawings were received on 09/09/2022.  These drawings are acceptable to the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
As per claim 1, all the limitations recited in claim 1 need to be indented in order to properly outline the limitations in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (US 20160239113) in view of Paolini, Jr. (US 20170061895).
As per claim 1, Bishop discloses a method for erasing a magneto-electrophoretic medium including magneto-electrophoretic particles ([0002]; [0004]), the method comprising a local erase step and a global erase step ([0101]-[0102]; [0105]-[0106]), the local erase step comprising applying a magnetic field stimulus to the magneto-electrophoretic medium and simultaneously applying a sub-threshold voltage to the magneto-electrophoretic medium ([0110]-[0111]; [0120]), thereby causing the magneto-electrophoretic medium to switch from a first state (i.e., dark state) to a second state (i.e., light state), the sub-threshold voltage being greater than zero but insufficient alone to cause the magneto-electrophoretic medium to switch from the first state to the second state within five seconds ([0110]-[0111]; [0120]; where the sub-threshold voltage of a high voltage rail pulse applied to switch the entire display to its dark state being greater than zero but insufficient alone to cause the magneto-electrophoretic medium to switch from the first state to the second state within five seconds).
However, Bishop does not teach the global erase step comprising applying a first voltage that is sufficient alone to cause the magneto-electrophoretic medium to switch from the first state to the second state over a same period.
Paolini, Jr. teaches the global erase step comprising applying a first voltage that is sufficient alone to cause the magneto-electrophoretic medium to switch from the first state to the second state over a same period ([0082]; [0087]; [0096]-[0097]; [0102]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the erasing technique disclosed by Paolini, Jr. to the invention of Bishop so as that an entire display may be erased (i.e., globally erased) in a very short amount of time (e.g., less than a second) using a very simple control mechanism (Paolini, Jr.: [0057]).
As per claim 2, Bishop in view of Paolini, Jr. discloses the method of claim 1, wherein the magnetic field stimulus is provided by a stylus (Bishop: Fig. 1, #20; [0064]).
As per claim 3, Bishop in view of Paolini, Jr. discloses the method of claim 2, wherein the stylus (Bishop: #20) is constructed from a permanent magnet (Bishop: [0064]).
As per claim 4, Bishop in view of Paolini, Jr. discloses the method of claim 2, wherein the stylus comprises a magnet providing a field strength between 10 and 1000 Gauss at a surface of the stylus (Bishop: [0076]; where 1mT is equivalent to 10 Gauss and 0.1T is equivalent to 1000 Gauss).
As per claim 6, Bishop in view of Paolini, Jr. discloses the method of claim 1, wherein the magnetic field stimulus is provided by a striped-pole magnetic material (Bishop: [0064]; [0066]). 
As per claim 7, Bishop in view of Paolini, Jr. discloses the method of claim 1, wherein the magneto-electrophoretic medium comprises electrically-charged ferromagnetic particles (Bishop: [0059]-[0060]).
As per claim 9, Bishop in view of Paolini, Jr. discloses the method of claim 1, wherein the global erase step comprises a first time-varying waveform (Paolini, Jr.: [0081]).
As per claim 12, Bishop in view of Paolini, Jr. discloses the method of claim 1, wherein the sub-threshold voltage comprises a second time-varying waveform (Bishop: [0077]; [0120]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of in view of Paolini, Jr. in view of Levin (US 8629839). 
As per claim 5, Bishop in view of Paolini, Jr.discloses the method of claim 2, wherein the stylus (Bishop: Fig. 2B, #220) has a body with a first end and a second end (Bishop: [0070]), comprising:
a first magnet (Bishop: #222) proximal to the first end and providing a first magnetic field between 500 Gauss and 5000 Gauss at the first end (Bishop: [0069]; [0076]; where 0.05 T is equivalent to 500 Gauss and 0.5 T is equivalent to 5000 Gauss);
a second magnet proximal (Bishop: #222) to the second end and providing a second magnetic field between 10 Gauss and 500 Gauss at the second end (Bishop: [0069]; [0076]; where 1 mT is equivalent to 10 Gauss and 0.05 T is equivalent to 500 Gauss);
a wireless transmitter within the body (Bishop: [0063]).
However, the prior art of Bishop and Paolini, Jr. do not explicitly teach a switch on the body of the stylus operatively connected to the wireless transmitter.
Levin teaches a switch (Fig. 7, #708) on the body of the stylus (#700B) operatively connected to the wireless transmitter (#702; col. 6, line 27-42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the switch disclosed by Levin to the body of the stylus of Bishop in view of Paolini, Jr. so as to send an acknowledgement or region select signal by engaging the switch.
Allowable Subject Matter
Claims 10-11 and 13-15 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a method for erasing a magneto-electrophoretic medium including magneto-electrophoretic particles, the method comprising applying a magnetic field stimulus to the magneto-electrophoretic medium and simultaneously applying a sub-threshold voltage to the magneto-electrophoretic medium, thereby causing the magneto-electrophoretic medium to switch for a first state to a second state does not teach or fairly suggest measuring a remnant voltage on the magneto-electrophoretic medium; and if an absolute value of the remnant voltage is higher than 0.3 V, modifying the second time-varying waveform to diminish the remnant voltage on the magneto-electrophoretic medium, the sub-threshold voltage is less than one half of a threshold voltage required to cause the magneto-electrophoretic medium to switch from the first state to the second state over a same period.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622 
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622